Citation Nr: 1815828	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.   

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.   

3.  Entitlement to service connection for a right knee disability, to include as secondary to a back disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a back disability.


ORDER

Service connection for a right knee disability and a left knee disability is granted.


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for a bilateral back disability were final, and are now reopened, as he has submitted new and material evidence. 

2.  The Veteran's right knee disability has been linked by a medical professional to his active service.

3.  The Veteran's left knee disability has been linked by a medical professional to his active service.


 CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  

2.  The criteria for service connection for a left knee disability have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1980 to June 1995.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript of that proceeding has been associated with the claims file.

At the hearing, the Veteran's representative requested a 90-day extension to leave the record open to submit additional evidence.  38 C.F.R. § 20.709 (2017).  The undersigned VLJ granted the 90-day extension, and that time period has now expired.

Also at the November 2017 hearing, the Veteran waived RO consideration of any evidence that was going to be submitted.  In January 2018, the Veteran submitted additional information (a private physician's opinion) to be added to his claims file. That evidence was considered by the Board in this decision.

1.  NEW AND MATERIAL EVIDENCE

The Veteran filed a request to reopen his claims for entitlement to service connection for a bilateral knee disability in October 2010.  He was previously denied the claims in January 1996. 

At the time of his last final denial (January 1996), evidence of record included VA and medical treatment records.

Since the last final denial, evidence added includes the Veteran's statements, private and VA medical treatment records, VA examinations, and service treatment records (STRs).

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claims for entitlement to service connection for a right knee and a left knee disabilities are reopened.

2.  BILATERAL KNEE DISABILITY

The Veteran contends that his bilateral knee disability is related to his active service.  Specifically, he asserts that he injured his knees on multiple occasions during training while he was in active service.  In the alternative, the Veteran asserts that his bilateral knee disorder is related to his service-connected back disability. 
To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of a bilateral knee disorder either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the bilateral knee disability is etiologically related to the Veteran's active service.

At the November 2017 hearing, the Veteran testified that he experienced severe bilateral knee pain and lateral movement in both knees, and that he has experienced knee issues since he twisted his knees "several times" in active service.  See hearing transcript, at 3.  The Veteran also stated that his knee buckled, he experienced swelling and muscle spasms, and had painful motion.  See hearing transcript, at 4.  The Veteran also stated that his knee problems were caused or aggravated by his service-connected back disorder.  See hearing transcript, at 6.  The Veteran stated that he did not go to sick call every time he experienced knee issues, as he was told not to "go to sick hall unless you're about to die because you're supposed to be an example to the troops."  See hearing transcript, at 7.              

The Veteran has a current diagnosis of a bilateral knee disability.  Namely, the Veteran has diagnoses of degenerative joint disease, chondrocalcinosis, internal derangement of joint, and arthralgia in both of his knees.  See March 2014 VA examination, December 2017 private opinion.  Thus, the first element of service connection is met.

As to the issue of in-service incurrence, the Veteran's STRs show complaints of knee pain, instability, tenderness, and swelling.  See for example July 1980, September 1980, October 1980, March 1981, June 1981, July 1981, March 1994 STRs.  Thus, the second element of service connection is met.      

Turning to whether there is a medical nexus, a medical professional has stated that the Veteran's diagnosed bilateral knee disorders are directly related to his active service.  The physician stated that there was a high probability that his current knee disorders stemmed from the initial injuries he sustained while on active duty.  See December 2017 opinion by Dr. Green.  Thus, the third element of service connection is met.

As such, the Veteran's claims of entitlement to service connection for a right knee disability and a left knee disability are granted.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: Georgia Department of Veterans Services 

Department of Veterans Affairs


